         IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

                  MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA                                                       )
                                                                               )        CRIMINAL ACTION NO.
                 v.                                                            )          2:18cr280-MHT
                                                                               )               (WO)
JOHN COURTNEY WRIGHT, II                                                       )


                                                                 OPINION AND ORDER

              Defendant John Courtney Wright, II was indicted on

one count of being a felon in possession of a firearm,

in          violation                             of            18     U.S.C.      § 922(g)(1).     Before   the

court is the magistrate judge’s recommendation to deny

Wright’s                          motion                        to    suppress      incriminating    statements

allegedly obtained in violation of his Miranda rights.

See Miranda v. Arizona, 384 U.S. 436 (1966).                                                              Wright

objected to the magistrate judge’s recommendation as to

the statements.*                                                Pursuant to 28 U.S.C. § 636(b)(1), the

district court judge must make a de novo determination

of            any                disputed                            portion       of   a   magistrate   judge’s

																																																													
    * Wright concedes that the magistrate judge
correctly denied his motion to suppress evidence found
in a search of his home.
recommendation on a motion to suppress.                      See United

States v. Powell, 628 F.3d 1254, 1256 (11th Cir. 2010).

As explained below, in exercising this de novo review,

the    court    will    conduct    its      own    evidentiary      hearing

before ruling on the disputed suppression issue.

      The      following       facts       are     undisputed:         Wright

underwent       two     custodial          interrogations         by      law

enforcement officers on January 22, 2017.                         Covington

County Deputy Sheriff Greg Jackson conducted the first

interrogation      at   the    Covington         County   Jail.        Deputy

Jackson neither obtained a written Miranda waiver, nor

made an audio or video recording of the interrogation.

He    testified    at    the    suppression        hearing   before       the

magistrate judge that he advised Wright of his Miranda

rights, that Wright voluntarily waived those rights,

and that Wright then made incriminating statements.                        By

contrast, Wright testified at the suppression hearing

that Deputy Jackson did not advise him of his Miranda

rights, that he did not waive those rights, and that he

invoked his right to counsel.



                                       2
       Later on January 22, Deputy Jackson and a special

agent from the Bureau of Alcohol, Tobacco, Firearms,

and Explosives interrogated Wright, this time at the

Covington County Sheriff’s Office.                       It is undisputed

that     during     this       second       interrogation,            Carpenter

Mirandized       Wright,      that     Wright      waived       his     Miranda

rights, and that Wright made incriminating statements.

Unlike    the     first    interrogation,          however,      the     second

interrogation was recorded on video and Wright signed a

written waiver of his Miranda rights.

       Wright seeks to suppress his statements made both

during     the    first       and    second       interrogation.            His

argument    as     to   his    concededly         Mirandized      statements

during    the     second      interrogation        is    that    because     he

invoked     his     right       to    counsel       during       the      first

interview, all interrogation needed to cease until he

either reinitiated communication with the police or was

provided    counsel,       neither         of    which    occurred.         See

Edwards v. Arizona, 451 U.S. 477, 484-85 (1981).                             At

oral     argument       before       this       court,    the     government



                                       3
conceded that if he is found to have invoked his right

to   counsel        during      the    first    interrogation,       then     the

statements made during the second interrogation would

need     to    be       suppressed      unless     Wright      was     provided

counsel       or    had    personally        re-initiated       communication

with law enforcement.

       In sum, whether to suppress the statements from

both the first and second interrogations essentially

hinges on whether the court believes the conflicting

testimony of Wright or Deputy Jackson about the first

interrogation.               The      magistrate       judge     found       “the

testimony          of   Deputy     Jackson      credible    over       that   of

Defendant”          Wright,      and     therefore       determined       that,

during        the       first      interrogation,         Deputy        Jackson

Mirandized Wright, and that Wright did not invoke his

right    to    counsel.          M.J.    Rec.    (doc.    no.    39)    at    12.

Accordingly, he recommended that the motion to suppress

statements          made   during       both     the   first     and     second

interrogations be denied.




                                         4
       For reasons that will be explained in the opinion

that ultimately resolves this suppression motion, the

court--after      reviewing     the     record     and    hearing     oral

argument--has      doubts     about        the    magistrate     judge’s

credibility determination, and whether the government

has met its burden of proving that Wright waived his

Miranda rights.        To resolve these doubts, the court

would    significantly      benefit        from   hearing    witnesses’

live    testimony.      Additionally,        as    discussed    at    oral

argument,    a   new   hearing    will       allow     the   parties      to

potentially       present       evidence          concerning        Deputy

Jackson’s and his department’s practices of documenting

Miranda warnings and waivers.                Finally, if the court

were    to   ultimately       reject       the    magistrate     judge’s

credibility      determination,       it    may   be     required    as    a

matter of law to do so after a de novo hearing.                        See

United States v. Cofield, 272 F.3d 1303, 1306 (11th

Cir. 2001) (stating that except in the “rare case,” a

“district    court     must    rehear      the    disputed     testimony




                                  5
before    rejecting      a    magistrate        judge’s     credibility

determinations”).

    Therefore,     the       court       will   hold   an   evidentiary

hearing so as to hear all the evidence anew, including

any old and new admissible evidence the parties want to

present and including but not limited to evidence as to

these two issues: During the first interrogation, (1)

did Deputy Jackson Mirandize Wright, and (2) did Wright

invoke his right to counsel?                The court will set the

hearing for May 16, 2019, to afford the parties time to

gather evidence discussed during oral argument.

                                  ***

    Accordingly,      it     is   ORDERED       that   defendant     John

Courtney Wright, II’s motion to suppress (doc. no. 24)

is set for a de novo evidentiary hearing on May 16,

2019, at 10:00 a.m., in Courtroom 2FMJ of the Frank M.

Johnson   Jr.   United       States       Courthouse      Complex,    One

Church Street, Montgomery, Alabama.

    DONE, this the 4th day of April, 2019.

                                        /s/ Myron H. Thompson____
                                     UNITED STATES DISTRICT JUDGE

                                     6
